UNITED STATES DISTRICT COURT                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC#:

 RUTH SARIT, on behalf of herself and others
                                                               DATE FILED:     Ir;
                                                                             1 1       fr
 similarly situated,

                             Plaintiff,
                                                              No. 18-CV-11524 (RA)
                        V.
                                                                     ORDER
 WESTSIDE TOMATO, INC. doing business
 as ARTE CAFE, ROBERT MALTA, MARC
 LNU, and ERNESTO MATIAS LOPEZ,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On November 20, 2019, the Court granted Plaintiffs request to reopen the case, and

ordered the parties to meet and confer and jointly submit to the Court, no later than December 4,

2019, a proposed schedule with respect to next steps. Dkt. 32. On December 6, 2019, Plaintiff

filed a letter indicating that Defendants have been unresponsive and unwilling to meet and confer

about next steps in this action. No later than December 23, 2019, Defendants shall answer or

otherwise respond to Plaintiffs Complaint. If Defendants fail to respond to the Complaint by

December 23, 2019, then Plaintiff shall inform the Court whether she intends to move for a

default judgment against Defendants.

SO ORDERED.

 Dated:         December 9, 2019
                New York, New York


                                                   Rollin/J.                           -
                                                    United States District Judge
